DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/29/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 9, 10, 12-15 and 21 are examined on the merits in this office action.  

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 12/01/2021 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (2012/0288722 A1) in view of Shimazu et al. (EP 1384732 A1).

Regarding claims 9, 10 and 12-15, Iwamoto et al. disclose an interlayer film for a laminated glass comprising a first layer 2 and a second layer 3 (see Abstract and Figure 1). Each of the first layer and the second layer comprises contains a polyvinyl acetal resin and a plasticizer (see Abstract).  The first layer (i.e. second layer) has hydroxyl content of 20 to 30 mol% (see paragraph 0055). The second layer (i.e. first layer) has a hydroxyl content of 26 to 35 mol% (see paragraph 0057). The degree of acetylation (acetyl groups) of the first layer is 0.1 to 24 mol% and degree of acetylation (acetyl groups) of the second layer is 0.1 to 10 mol% (see paragraph 0060). Further, Iwamoto et al. disclose a laminated glass comprising the interlayer between a first laminated glass component 12 and a second laminated glass component 13 
Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Iwamoto et al. meets the requirements of the claimed product, Iwamoto et al. clearly meet the requirements of present claims.
Iwamoto et al. do not disclose the second layer, i.e. the first layer as presently claimed.
Shimazu et al. disclose a polyvinyl acetal resin composition comprising a polyvinyl acetal resin, wherein a content of the residual aldehyde is 100 ppm or less and a content of residual 2-ethyl-2-hexenal is 100 ppm (see Abstract). Given that the polyvinylacetal resin composition comprises the residual aldehyde, there will be necessarily reaction products that are derived from the residual aldehyde. As evidenced by the present specification, 2-ethyl-2-hexenal (formula 2) is formed from n-butanal (formula 1), i.e. 2-ethyl-2-hexenal is reaction product of the aldehyde (see paragraph 0057 of published application). The reaction products further derived from 2-ethyl-2-hexenal include reaction products such as 2-ethylhexanal (formula 3), 2-ethylhexanol, i.e. alkanol (formula 4) and 2-ethylhexanoic acid, i.e. alkanoic acid (formula 3) (see paragraph 0057 of published application). Accordingly, the polyvinyl resin composition comprising the residual aldehyde necessarily comprises reaction products such as 2-ethyl-2-
Given that amount of 2-ethyl-2-hexenal is 100 ppm, the reaction products further derived from 2-ethyl-2-hexenal such as 2-ethylhexanal (formula 3), 2-ethylhexanol, i.e. alkanol (formula 4) and 2-ethylhexanoic acid, i.e. alkanoic acid (formula 3) will be present in amount of at most 100 ppm. Accordingly, the amount of 2-ethylhexanoic acid, i.e. alkanoic acid will be present in amount of at most 100 ppm which overlaps with amount of 2.0 wt% or less, i.e. 20000 ppm or less.
Further, Shimazu et al. disclose that the polyvinyl acetal resin suppresses the occurrence of coloring and a foul odor and polyvinyl acetal resin composition has high stability of viscosity in storing it for long periods (see Abstract).
In light of motivation for using polyvinyl acetal resin composition comprising a polyvinyl acetal resin, wherein a content of the residual aldehyde is 100 ppm or less and a content of residual 2-ethyl-2-hexenal is 100 ppm disclosed by Shimazu et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use polyvinyl acetal resin composition comprising polyvinyl acetal resin, wherein a content of the residual aldehyde is 100 ppm or less and a content of residual 2-ethyl-2-hexenal is 100 ppm in the second layer (i.e. first layer) which is the outerlayer of the interlayer in Iwamoto et al. in order to suppress the occurrence of coloring and a foul odor and obtain high stability of viscosity in storing it for long periods, and thereby arrive at the claimed invention.
Iwamoto et al. in view of Shimazu et al. disclose the interlayer comprising the first layer as set forth above. As noted above, the first layer suppresses the occurrence of coloring and a foul odor and obtain high stability of viscosity in storing it for long periods. Therefore, the first layer would necessarily have a yellowness index as presently claimed. 
Alternatively, given that the first layer of Iwamoto et al. in view of Shimazu et al. is identical to that presently claimed, it is inherent or obvious that the first layer has a yellowness index as presently claimed.

Claims 9, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (2012/0288722 A1) in view of Oshita et al. (US 2010/0311881 A1).

Regarding claims 9, 10 and 12-15, Iwamoto et al. disclose an interlayer film for a laminated glass comprising a first layer 2 and a second layer 3 (see Abstract and Figure 1). Each of the first layer and the second layer comprises contains a polyvinyl acetal resin and a plasticizer (see Abstract).  The first layer (i.e. second layer) has hydroxyl content of 20 to 30 mol% (see paragraph 0055). The second layer (i.e. first layer) has a hydroxyl content of 26 to 35 mol% (see paragraph 0057). The degree of acetylation (acetyl groups) of the first layer is 0.1 to 24 mol% and degree of acetylation (acetyl groups) of the second layer is 0.1 to 10 mol% (see paragraph 0060). Further, Iwamoto et al. disclose a laminated glass comprising the interlayer between a first laminated glass component 12 and a second laminated glass component 13 (see Figure 2 and paragraph 0103). The interlayer film is an extruded film (see paragraph 0114).
Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Iwamoto et al. meets the requirements of the claimed product, Iwamoto et al. clearly meet the requirements of present claims.
Iwamoto et al. do not disclose the second layer, i.e. the first layer as presently claimed.
Oshita et al. disclose a polyvinyl acetal powder coating material capable of forming a coating film having a highly smooth surface, being less susceptible to yellowing when exposed to heat and being suitable for working such as bending of a coated article (see Abstract). The polyvinyl acetal powder coating material includes a polyvinyl acetal resin and an aldehyde content of 1000 ppm by weight or less (see paragraph 0020). When the residual aldehyde content is 1000 ppm by weight or less, the coating film obtained has fewer pinholes and yellowing thereof further can be prevented (see paragraph 0022). The powder coating material can be used for coating of glassware, plastics, etc. (see paragraph 0057).
Given that the polyvinylacetal resin composition comprises the residual aldehyde, there will be necessarily reaction products that are derived from the residual aldehyde. As evidenced by the present specification, 2-ethyl-2-hexenal (formula 2) is formed from n-butanal (formula 1), i.e. 2-ethyl-2-hexenal is reaction product of the aldehyde (see paragraph 0057 of published application). The reaction products further derived from 2-ethyl-2-hexenal include reaction products such as 2-ethylhexanal (formula 3), 2-ethylhexanol, i.e. alkanol (formula 4) and 2-ethylhexanoic acid, i.e. alkanoic acid (formula 3) (see paragraph 0057 of published application). Accordingly, the polyvinyl resin composition comprising the residual aldehyde necessarily comprises reaction products such as 2-ethyl-2-hexenal (formula 2), 2-ethylhexanal (formula 3), 2-ethylhexanol, i.e. alkanol (formula 4) and 2-ethylhexanoic acid, i.e. alkanoic acid (formula 3).
Given that amount of the residual aldehyde is 1000 ppm by weight or less, the reaction products derived from the residual aldehyde such as 2-ethyl-2-hexenal (formula 2), 2-
In light of motivation for using polyvinyl acetal resin composition comprising a polyvinyl acetal resin, wherein a content of the residual aldehyde is 1000 ppm by weight or less disclosed by Oshita et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use polyvinyl acetal resin composition comprising polyvinyl acetal resin, wherein a content of the residual aldehyde is 1000 ppm by weight or less in the first layer which is the outerlayer of the interlayer in Iwamoto et al. in order to obtain fewer pinholes and prevent yellowing, and thereby arrive at the claimed invention.
Iwamoto et al. in view of Oshita et al. disclose the interlayer comprising the first layer as set forth above. As noted above, the first layer has fewer pinholes and prevents yellowing. Therefore, the first layer would necessarily have a yellowness index as presently claimed. 
Alternatively, given that the first layer of Iwamoto et al. in view of Oshita et al is identical to that presently claimed, it is inherent or obvious that the first layer has a yellowness index as presently claimed.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (2012/0288722 A1) in view of Tsujimoto et al. (US 2013/0267647 A1).

Regarding claim 21, Iwamoto et al. disclose an interlayer film for a laminated glass comprising a first layer 2 and a second layer 3 (see Abstract and Figure 1). Each of the first layer and the second layer comprises contains a polyvinyl acetal resin and a plasticizer (see Abstract).  The first layer (i.e. second layer) has hydroxyl content of 20 to 30 mol% (see paragraph 0055). The second layer (i.e. first layer) has a hydroxyl content of 26 to 35 mol% (see 
Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Iwamoto et al. meets the requirements of the claimed product, Iwamoto et al. clearly meet the requirements of present claims.
Iwamoto et al. do not disclose the second layer, i.e. the first layer as presently claimed.
Tsujimoto et al. disclose thermal stability of polyvinyl acetal resin can be affected by unreacted aldehyde and by-products remaining in the resin which causes thermal deterioration such as the decomposition, the crosslinking gelation and the coloration (see paragraph 0006). As evidenced by the specification, the residual aldehyde (formula-1) produces reaction products such as 2-ethyl-2-hexenal (formula 2), 2-ethylhexanal (formula 3), 2-ethylhexanol, i.e. alkanol (formula 4) and 2-ethylhexanoic acid, i.e. alkanoic acid (formula 5) (see paragraph 0057 of published application).
Therefore, as taught by Tusjimoto et al., it would have been obvious to one of ordinary skill in the art to use the amount of 2-ethylhexanoic acid (i.e. alkanoic acid), including that presently claimed, in the second layer (i.e. first layer) of Iwamoto et al. in order to prevent thermal deterioration such as the decomposition, the crosslinking gelation and the coloration of polyvinyl acetal resin, and thereby arrive at the claimed invention.
Given that the first layer of Iwamoto et al. in view of Tusjimoto et al. is identical to that presently claimed, it is inherent or obvious that the first layer has a yellowness index as presently claimed.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that applicant has amended claim 9 in the interest of expediting prosecution. Applicant respectfully submits that lwamoto and Shimazu fail to disclose or suggest “wherein the interlayer is an extruded film comprising a first layer comprising a first polyvinyl acetal, an aldehyde, a reaction product derived from the aldehyde, and a plasticizer ... wherein the first layer comprises a yellowness index of 3.0 or less, wherein the yellowness index is based on measurement made in accordance with ASTM E313-15e1.”
In light of amendments, new grounds of rejections are set forth above.

Applicants argue that however, Iwamoto is completely silent on the reaction product derived from an aldehyde, yellowing phenomena, and an interlayer film having a yellowness index of 3.0 or less.
As noted above, Iwamoto et al. alone has not been used to teach presently claimed interlayer comprising the first layer. lwamoto et al. in view of Shimazu et al. disclose the 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that however, Shimazu is completely silent on an extruded film.
As noted above, Iwamoto et al. disclose interlayer is an extruded film. Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Iwamoto et al. meets the requirements of the claimed product, Iwamoto et al. clearly meet the requirements of present claims.
Further, note that while Shimazu do not disclose all the features of the present claimed invention, Shimazu is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely alkanoic acid in amount of 2.0 wt% or less, and in combination with the primary reference, discloses the presently claimed invention. 

Applicants argue that applicant has amended claim 9 in the interest of expediting prosecution. Applicant respectfully submits that lwamoto and Oshita fail to disclose or suggest “wherein the interlayer is an extruded film comprising a first layer comprising a first polyvinyl acetal, an aldehyde, a reaction product derived from the aldehyde, and a plasticizer ... wherein the first layer comprises a yellowness index of 3.0 or less, wherein the yellowness index is based on measurement made in accordance with ASTM E313-15e1.”
In light of amendments, new grounds of rejections are set forth above.

Applicants argue that however, Oshita is completely silent on an extruded film.
As noted above, Iwamoto et al. disclose interlayer is an extruded film. Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Iwamoto et al. meets the requirements of the claimed product, Iwamoto et al. clearly meet the requirements of present claims.
Further, note that while Oshita do not disclose all the features of the present claimed invention, Oshita is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely alkanoic acid in amount of 2.0 wt% or less, and in combination with the primary reference, discloses the presently claimed invention.

Applicants argue that however, even assuming that Shimazu discloses the reaction products further derived from 2-ethyl-2-hexenal, the amount of the reaction products would be at most 100 ppm, i.e., 0.01 wt%, as acknowledged in the Office Action above. Therefore, Applicant respectfully submits that Shimazu at least fails to disclose or suggest “wherein the reaction product derived from the aldehyde comprises an alkanoic acid in an amount of 0.20 to 2.0 wt% with respect to a total amount of a reference material, which is the aldehyde and the reaction product of the aldehyde,” as recited in claim 21.
In light of amendments, new grounds of rejections are set forth above.

Applicants argue that however, even assuming that Oshita discloses the reaction products further derived from 2-ethyl-2-hexenal, the amount of the reaction products would be at most 1000 ppm, i.e., 0.1 wt%, as acknowledged in the Office Action above. Therefore, Applicant respectfully submits that Oshita at least fails to disclose or suggest “wherein the reaction 
In light of amendments, new grounds of rejections are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787